Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Response to Arguments
Applicant’s arguments, see REMARKS, filed on 11/19/2020, with respect to rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and are persuasive.
Applicant amended claims 1, 7 and 15 to overcome the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The rejection under 335 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph of claims 1-20 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

1) MELLADO, NICOLAS, ET AL. "Constrained Palette-Space Exploration", ACM Transactions on Graphics, Volume 36, Issue 4, July 2017, 14 pages
2) Rhyne, Theresa-Marie. "Applying color theory to digital media and visualization." ACM SIGGRAPH EDUCATION COMMITTEE, January 9, 2013; https://media.siggraph.Org//education/cgsource/color/ 
3)  Zhen Tang, Zhenjiang Miao, and Yanli Wan. 2010. ‘‘Image composition with color harmonization’’ In 25th International Conference of Image
4) Li, X., Zhao, H., Nie, G. et al. "Image recoloring using geodesic distance based color harmonization." Comp. Visual Media 1, 143-155 (2015); https://link.springer.com/article/10.1007/s41095-015-0013-5 
Based on the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 1, 7 and 15, the prior art of record taken alone or in combination , fails to disclose or render obvious: “modifying a pixel color located at a third position in the color space, wherein the third position is between the first position and the position along the first axis, by moving the pixel  color from the third position in a direction towards the first axis based on a ratio of (a) a first distance between the third position and the first position and (b) a second distance between the first position and the second  position”, in combination with all the limitations recited in claims 1, 7 or 15.
The limitations are not disclosed in the cited references.
pixel color located at a third position in the color space, wherein the third position is between the first position and the position along the first axis, by moving the pixel color from the third position in a direction towards the first axis based on a ratio of (a) a first distance between the third position and the first position and (b) a second distance between the first position and the second position”
Rhyne teaches Fig. 42, 46 where use Adobe Kuler tool, Fig. 50 shows a first and a second color in colorspace and responding harmonic template on a left and a change the first and second color in color space with responding harmonic template. Fig.50 also shows update color map with changing color. However, Rhyne does not teach “modifying a pixel color located at a third position in the color space, wherein the third position is between the first position and the position along the first axis, by moving the pixel color from the third position in a direction towards the first axis based on a ratio of (a) a first distance between the third position and the first position and (b) a second distance between the first position and the second position”
pixel color located at a third position in the color space, wherein the third position is between the first position and the position along the first axis, by moving the pixel color from the third position in a direction towards the first axis based on a ratio of (a) a first distance between the third position and the first position and (b) a second distance between the first position and the second position”
Li teaches a method permits the user to obtain recolored results interactively by rotating a harmonious template after completing color harmonization (section 3. Algorithm, "image recolonization method using geodesic distance. The proposed algorithm consists of three steps. First, a search is made for the most harmonious scheme. Next, image harmonization is realized by reassigning hues outside the harmonious sectors to inside the sectors using geodesic distances. Finally, the user may interactively produce the recolored results by rotating the template after completing color" and Figs 1, 2, 6, 8, 9).  However, Li does not teach “modifying a pixel color located at a third position in the color space, wherein the third position is between the first position and the position along the first axis, by moving the pixel color from the third position in a direction towards the first axis based on a ratio of (a) a first distance between the third position and the first position and (b) a second distance between the first position and the second position”
Claims 2-6, 8-14, 16-20 depend either directly or indirectly from independent claims 1, 7 or 15 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAH LE/Primary Examiner, Art Unit 2619